ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                               )
                                           )
Vectrus, Inc.                              )        ASBCA Nos. 62159, 62682, 62956
                                           )
Under Contract No. W52P1J-08-C-0008 et al. )

APPEARANCES FOR THE APPELLANT:                      Kevin J. Slattum, Esq.
                                                    Aaron S. Ralph, Esq.
                                                     Pillsbury Winthrop Shaw Pittman, LLP
                                                     Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Srikanti Schaffner, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: July 26, 2022



                                               JOHN. J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62159, 62682, 62956, Appeals of
Vectrus, Inc., rendered in conformance with the Board’s Charter.

      Dated: July 26, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals